*529
ORDER

PER CURIAM.
Johnnie Moore (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his two points on appeal, Movant argues the motion court clearly erred in denying his claims without an evidentiary hearing as his trial counsel was ineffective for: (1) failing to question victim K.P. about her reluctance to testify at trial, and (2) failing to object to the admission of the victims’ clothing based on the lack of an adequate chain of custody.
The motion court’s denial of Movant’s Rule 29.15 post-conviction motion is affirmed. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).